[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________            FILED
                                              U.S. COURT OF APPEALS
                         No. 05-14131           ELEVENTH CIRCUIT
                                                  OCTOBER 16, 2009
                     Non-Argument Calendar
                                                 THOMAS K. KAHN
                   ________________________
                                                      CLERK

                   Agency Nos. A95-551-271,
                         A95-551-272

IMELDA MARIA EFIE SUHARTI,
NANA SURYADI,
NICKHOLAS LOUISE,

                                                        Petitioners,
                             versus

U.S. ATTORNEY GENERAL,
                                                       Respondent.
                   ________________________

                         No. 09-10475
                     Non-Argument Calendar
                   ________________________

                    Agency No. A095-551-271

IMELDA MARIA EFIE SUHARTI,

                                                         Petitioner,

                             versus

U.S. ATTORNEY GENERAL,

                                                       Respondent.
                               ________________________

                         Petitions for Review of a Decision of the
                               Board of Immigration Appeals
                              _________________________
                                     (October 16, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

       Petitioners Imelda Maria Efie Suharti, her husband, Nana Suryadi, and their

son, Nickholas Louise, seek review of final orders of the Board of Immigration

Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) order denying asylum

and withholding of removal under the Immigration and Nationality Act (“INA”)

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158,

1231, 8 C.F.R. § 208.16(c).1 Because we lacked jurisdiction to issue the opinion

issued in Suharti v. U.S. Att’y Gen., 185 Fed. Appx 878 (11th Cir. 2006) (per

curiam) (No. 05-14131), we vacate and withdraw that opinion and the subsequent

mandate. Because substantial evidence supports the BIA’s finding that Suharti was

not entitled to asylum or withholding of removal, the record does not compel the




       1
          Although Suharti’s arguments on appeal encompass the derivative claims of Suryadi
and Louise, our review in No. 09-10475 is limited to Suharti’s claims for relief because Suharti
is the only named petitioner on the petition for review. See Fed. R. App. P. 15(a)(2)(A).
                                                  2
finding that she is entitled to asylum or withholding of removal.2 We, therefore,

deny Suharti’s petition for review.

                                   I. BACKGROUND

       Suharti, Suryadi, and Louise are natives and citizens of Indonesia. Within

months after they arrived in the United States in 2002, Suharti filed an application

for asylum, withholding of removal, and CAT relief and requested derivative relief

on behalf of her husband and son. In her application, Suharti indicated that she had

been or would be harmed or mistreated on account of her race and religion and that

she feared being subjected to torture if she was returned to Indonesia. She

explained that she and her husband are ethnic-Chinese Christians and that, because

of her ethnicity and religion, she was sexually abused by native Indonesians while

attending school. She stated that the police requested a fee to process the report

regarding the sexual attack. She claimed that the Chinese were hated by native

Indonesians and Muslims and attacked by the Indonesians when anything negative

occurred in Indonesia, and that the government failed to control the Indonesians or

to protect the Chinese. In support of her application, she submitted various

documents and articles. Included in the documents were an affidavit that her

husband’s store had been looted and burned in 1998, and the 1998 testimony by a


       2
          Because Suharti failed to advance an argument concerning the denial of CAT relief,
this claim is abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.
2005) (when a party fails to offer argument on an issue, that issue is abandoned).

                                               3
humanitarian organization representative to Congress that detailed acts of violence

in Jakarta, including the burning of homes and businesses, riots, looting, and gang-

rapes on Chinese women. Suharti maintained that the violence was attributable to

politically organized gangs and rejected any suggestion that the violence was

prompted by racial conflict.

       In October 2002, the former Immigration and Naturalization Service

(“INS”)3 served Suharti, Suryadi, and Louise with notices to appear (“NTA”),

alleging that they were admitted as nonimmigrant visitors and were subject to

removal, pursuant to 8 U.S.C. § 1227(a)(1)(B), for having remained in the United

States longer than permitted.

       At an asylum hearing in 2003, Suharti and Suryadi appeared pro se,

admitted to the NTA factual allegations, and testified. Suharti said that she came

to the United States because she feared for her safety while living in Indonesia.

She stated that, when she was 15 years of age, she was stopped while walking

home from school by two native-Indonesian men, who touched her breast and

burned her cheek with a cigarette. When her father reported the incident, the

police required him to pay a fee not required of native-Indonesians, before they

prepared a report and told him that he had to pay for protection whenever it was


       3
          On 25 November 2002, President Bush signed into law the Homeland Security Act of
2002 (“HSA”), 6 U.S.C. §101, et seq. The HSA created the Department of Homeland Security
(“DHS”), abolished the INS, and transferred its functions to DHS. Because this case was
initiated while the INS was still in existence, we refer to the agency as the INS rather than DHS.
                                                  4
needed. Suharti believed that she was attacked because of her Chinese ethnicity.

She explained that native Indonesians liked to embarrass, hurt, or even kill the

Chinese, especially girls, that incidents involving Chinese girls were regular

occurrences, and that her attackers had identified her as Chinese before asking her

what she was doing in the area and telling her to go back to her country. Suharti

also testified that (1) in December 2001, two men robbed her mother of her

necklace and purse while she was entering her home after returning from church;

(2) in July 2001, while pregnant with Suharti in July 2001, she was robbed and

pushed to the ground which caused her water to break; and (3) in 2003, her

younger sibling was robbed a month before the hearing. She explained that a

primary incident causing her fear for returning to Indonesia was a riot between the

Chinese and the native Indonesians on 15 May 1998, in which Suryadi’s Jakarta

store was burned and looted and Suryadi was injured when the rioters were upset

by a crucifix displayed in the store. Suharti clarified that the entire shopping

complex housing Suryadi’s store was burned, most of the store owners were

Chinese, she was actually living in Taiwan during the 1998 riot, and Suryadi had

instructed her to go there because of rumors of a planned attack in Jakarta.

      Suharti testified about her marriage to Suryadi, providing specific dates and

details concerning her marriage ceremony, reception, and certificate. AR at 383-

84. She then explained that, despite her fear of persecution, she traveled between


                                           5
Taiwan and Indonesia several times because Taiwan did not have an asylum

program. Suharti also testified that the Chinese were targeted in the 1998 riots

because of their economic success and the belief that their destruction would return

economic prosperity to native Indonesians. She acknowledged that the

government attempted to stabilize the areas where rioting had erupted, but she also

asserted that neither the military nor the police provided protection and that,

despite a peace agreement, the native Indonesians had bombed churches.

Suryadi’s testimony was not recorded or transcribed.

      The IJ denied Suharti’s application for asylum, withholding of removal, and

CAT relief, and ordered Suharti, Suryadi, and Louise removed to Indonesia. AR at

75-86. The IJ found that Suharti and Suryadi were not credible based on

inconsistencies between the testimony given by Suharti and Suryadi concerning the

circumstances of their marriage ceremony, reception, and certification, and

Suryadi’s failure to identify a particular date. The IJ further found that, even if

Suharti and Suryadi were credible, they failed to satisfy their burden of showing

past persecution on account of a protected ground. The IJ reasoned that the

incidents to which Suharti testified amounted to a series of “criminal acts.” Id. at

83. The IJ further concluded that Suharti failed to establish a well-founded fear of

future persecution because she lacked credibility and failed to meet her burden of

proof. The IJ found that, because Suharti failed to meet the burden required for


                                           6
asylum, she necessarily failed to meet the more stringent burden required for

withholding of removal. The IJ also found that Suharti failed to satisfy the burden

of proof for CAT relief.

      Suharti, Suryadi, and Louise appealed to the BIA and offered an explanation

for the inconsistencies in the testimony concerning the details of Suharti and

Suryadi’s wedding. They asserted that the racial conflict was ongoing in Indonesia

and noted that (1) houses neighboring their own were burned in 2003, (2) there

were “fatal explosion[s]” in many public places, and (3) ethnic Chinese and

Christians were persistently victimized as a result of the “war through terror”

perpetrated by ethnic-Indonesians. Id. at 306. The BIA adopted and affirmed the

IJ’s decision on 28 June 2005. Id. at 231.

      Suharti, Suryadi, and Louise petitioned for review and argued that the BIA

violated due process “by affirming the denial of asylum based on the adverse

credibility finding because the administrative record” did not contain the transcript

of Suryadi’s testimony, which was “crucial to the IJ’s adverse credibility

determination.” Suharti, 185 Fed. Appx. at 882. In Suharti, we concluded that we

lacked jurisdiction to review the due process claim because it was not raised before

the BIA, and held that the IJ’s alternative finding, that Suharti failed to establish

persecution on account of a statutorily protected ground, was supported by




                                            7
substantial evidence and denied the petition on that basis. Id. at 883-84. We

issued our decision on 22 June 2006.

      On 6 March 2006, however, the BIA sua sponte had re-opened the case and

vacated its prior decision. AR at 228. It noted that Suryadi’s testimony was not

included in the record, and instructed the IJ to take Suryadi’s testimony and render

a new decision.

      On remand from the BIA, Suharti submitted the United States Department of

State Country Report on Human Rights Practices in Indonesia for 2006 (“2006

Country Report”). According to the 2006 Country Report, the Indonesian

constitution provided for “all persons the right to worship according to his or her

own religion or belief,” and the government generally respected this right. Id. at

204. Further, both Protestantism and Catholicism were officially recognized

religions. Violence between Christians and Muslims was reported in some parts of

the country, and ethnic Chinese experienced greater difficulty than others in

obtaining documentation necessary to register marriages, births, and deaths. In

2006, “the president signed a citizenship law to end longstanding discrimination

against Chinese-Indonesians and Indonesian women with foreign spouses. Among

other things, the law revise[d] the definition of ‘indigenous Indonesian’ to include

all citizens who have never assumed foreign citizenship[.]” Id. at 211. In addition,

“[t]he government officially promote[d] racial and ethnic tolerance.” Id. at 216.


                                          8
While “[i]nstances of discrimination and harassment of ethnic Chinese continued

to decline” and efforts had been made to increase religious and cultural freedoms,

some public authorities still discriminated against ethnic Chinese in issuing

marriage licenses or providing other services. Id.

      During the remand hearing on 2 May 2007, Suryadi attempted to clarify

various details concerning his marriage ceremonies and certification. As to

incidents of persecution, he testified that, in May 1998, there was a riot and his

store was burned and looted by “natives who didn’t like the Chinese.” Id. at 149-

50. During this incident, a man pointed a knife at Suryadi’s stomach and

“threatened to kill [him].” Id. at 150. The man yelled, “kill all the Chinese,

eliminate the Chinese,” before thrusting the knife toward Suryadi and cutting

Suryadi’s hand. Id. Suryadi stated that his store was targeted during the riot

because of his Chinese ethnicity and Christian religion. Id. at 151-52. Suryadi left

his store after hearing rioters say “Chinese Christian kill them all” and it was

subsequently burned and destroyed. Id. During the same time period, Suryadi’s

Jakarta church was burned while he was attending Sunday services; Suryadi was

able to get out of the building and was not injured. His Muslim neighbors threw

rocks at Suryadi’s home and killed and “cut up” his dog. Id. at 154-55. He

notified the police of this incident and was required to pay money before police

prepared a report. Because of the trauma from these incidents, Suryadi went to


                                           9
Taiwan where he met and subsequently married Suharti. In 2001, about two years

after he arrived in Taiwan, Suryadi and Suharti returned to Indonesia to formalize

their marriage. Id. at 146-48. The couple stayed in Indonesia without incident for

three months before traveling to the United States but Suryadi feared that his

family would be killed if they returned to Indonesia.

      Suryadi confirmed that he had no relationship with Suharti when his store

was burned in 1998 and that they neither knew each other or co-owned the store at

that time. Id. at 157, 159-60. Suryadi explained that he owned one shop in 1998

and that, after he met Suharti, her parents helped them open a second store in

Surabaya. Suryadi stated that he returned from Taiwan to Indonesia for their

church wedding reception in November 2000. Id. at 166-67. About two months

later, he went back to Taiwan for about one year and then returned to Taiwan in

December 2001 for a few months before coming to the United States in 2002.

      Suharti was then recalled to clarify some of Suryadi’s statements. Suharti

explained that she moved to Taiwan in 1997 to attend school and knew Suryadi

through the computer but did not meet him for the first time until he arrived in

Taiwan. She stated that she returned to Indonesia in March 2001 because her visa

expired and remained there until she came to the United States in January 2002.

She admitted that she never actually had ownership interest in her husband’s

business and did not actually know her husband in 1997, although she had


                                          10
previously testified that her husband told her to go to Taiwan that year. She also

testified that her ethnic-Chinese mother continues to reside in Surabaya and run

Suryadi’s second store.

      The IJ denied Suharti’s application for asylum, withholding of removal, and

CAT relief and ordered Suharti, Suryadi, and Louise removed to Indonesia. Id. at

62-74. He found that Suharti and Suryadi were not credible because of

discrepancies between their testimony concerning their marital status and the

ownership of the store in 1998. Id. at 71. In the alternative, the IJ found that

Suharti demonstrated that she was the victim of criminal activity but not

persecution. Id. at 71-72. The incident which occurred when she was a teenager

appeared to be a random act, and the purse snatching in 2001 appeared to be a

crime of opportunity. He found that Suharti could not claim that she was a victim

of past persecution as a result of the looting incident because the incident appeared

to have taken place before her marriage to Suryadi.

      The IJ also found that Suharti could not meet her burden of demonstrating a

well-founded fear of future persecution because she could not show that her fear

was objectively reasonable. In support, the IJ reasoned that (1) the Indonesian

president’s act of signing a citizenship law to end discrimination against ethnic

Chinese demonstrated that the government was “actively working to remedy past

discrimination and to improve the climate” for ethnic Chinese; (2) the Indonesian


                                          11
constitution provided Indonesians with the right to worship according to their own

beliefs, and the government generally respected this right; and (3) the government

officially recognized both Protestantism and Catholicism. Id. at 72. Because

Suharti could not establish eligibility for asylum, she could not show that she was

entitled to withholding of removal. Finally, the IJ concluded that Suharti failed to

meet her burden for CAT relief because she failed to show that she suffered torture

while living in Indonesia or that she would be tortured by, or with the acquiescence

of, the government upon return to Indonesia.

       Suharti, Suryadi, and Louise appealed to the BIA. They argued that the IJ

erred in finding that (1) Suharti and Suryadi lacked credibility, (2) their suffered

harm did not amount to past persecution, and (3) they failed to show a well-

founded fear of future persecution. They also maintained that the IJ’s decision was

unsupported by the record, and the IJ erred in denying them withholding of

removal. They argued that the harm Suharti and Suryadi had suffered, which

included threats, abuse, the destruction of Suryadi’s store, the injury to his hand,

and the death of his dog, amounted to persecution on account of their ethnicity and

Christian religion. They asserted that their lives and freedom were threatened.

They further argued that Suharti’s credible testimony was corroborated by the

country reports and the other articles submitted. They also argued that, because

they showed past persecution, they were presumed to have a well-founded fear of


                                           12
future persecution. They asserted they had demonstrated that they could expect

persecution by native Muslims without government intervention if they returned to

Indonesia and that the severity of persecution they had endured and a likelihood of

future persecution compelled a favorable exercise of discretion.

       They also challenged the IJ’s adverse credibility finding. Citing Sael v.

Ashcroft, 386 F.3d 922 (9th Cir. 2004), they argued that they need only show that

their well-founded fear was subjectively and objectively reasonable, which they

contend was shown by their suffered persecution and the existing country

conditions. They argued that the IJ erred by relying on specific portions of the

country reports and excluding other portions when he determined that their fear

was not objectively reasonable. Citing Sael, they argued that the ethnic Chinese

were a “significantly disfavored” group in Indonesia and that ethnic-Chinese

Christians faced a particularized risk of persecution there. Finally, they argued that

the IJ erred in denying them CAT relief.

      The BIA dismissed Suharti, Suryadi, and Louise’s appeal. Although it

concluded that the IJ’s adverse credibility finding was “clearly erroneous,” it

agreed with the IJ’s determination that they failed to provide corroboration

sufficient to meet their burden of proving past persecution or a well-founded fear

of future persecution on account of a protected ground. AR at 2-3. Specifically,

the BIA concluded that they failed to establish (1) past persecution because the


                                           13
incidents to which they testified did not amount to persecution; (2) the “requisite

statutory nexus” because there was no showing that the 1998 attack on Suryadi’s

store or the other incidents, besides that which occurred when Suharti was a teen,

were more than criminal activity or on account of a protected ground; and (3) that,

more likely than not, they would face persecution upon return to Indonesia. Id. at

3. Because they failed to demonstrate eligibility for asylum, the BIA concluded,

they failed to satisfy their burden for withholding of removal. Finally, the BIA

concluded that they failed to satisfy the requirements for CAT relief.

                                  II. DISCUSSION

A. Jurisdiction in No. 05-14131

      The government suggests that we vacate and withdraw our opinion in

Suharti because the BIA’s 6 March 2006 sua sponte reopening of the case removed

the finality of its 28 June 2005 affirmance and thus stripped us of jurisdiction. It

explains that, because the BIA reopened the proceedings sua sponte and not on

motion from either party, the government was unaware of the BIA’s March 2006

decision before the issuance of our 22 June 2006 opinion.

      We must examine our jurisdiction to review orders on appeal, and do so de

novo. See Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1350 (11th Cir. 2005)

(per curiam) (before reaching the merits of a claim, we must first address our




                                          14
jurisdiction over the order on review). Pursuant to 8 U.S.C. § 1252(a)(1), our

jurisdiction is limited to review of final orders of removal.

      Absent language explicitly upholding a final order of removal, the BIA’s

sua sponte reopening of proceedings removes the finality of the removal order and

our jurisdiction to review it. See Jaggernauth, 432 F.3d at 1351-52 (finding

jurisdiction after the BIA granted reconsideration but explicitly upheld the earlier

removal order); Gao v. Gonzales, 464 F.3d 728, 730 (7th Cir. 2006) (once the BIA

has reopened proceedings, any judicial decision would be advisory); Lopez-Ruiz v.

Ascroft, 298 F.3d 886, 887 (9th Cir. 2002) (per curiam) (once the BIA has granted

a motion to reopen, there is no longer a final decision to review).

      The BIA’s sua sponte reopening of the immigration proceedings on 6 March

6 2006 rendered the BIA’s 28 June 2005 order non-final, and deprived us of

jurisdiction to review the petition that was pending at that time. See AR at 228-29

(vacating its June 28, 2005, order). Because we issued an opinion as to the 28

June 2005 affirmance, without having any order over which to exercise

jurisdiction, we vacate and withdraw our 22 June 2006 opinion.



B. Substantial Evidence Supporting the BIA’s Denials

      Suharti argues that the aggregate harm she and her family suffered sufficed

to establish persecution on account of their Chinese ethnicity and Christian religion


                                           15
and that she has a reasonable fear that she will suffer future persecution if she

returns to Indonesia.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Id. In this case, the BIA agreed with the

reasoning of the IJ as to the finding of past and future persecution. We will,

therefore, review both the IJ’s and the BIA’s decisions. See id.

      “We review the IJ’s and the BIA’s factual determinations under the

substantial evidence test, and . . . will affirm [if the decision] is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1256 (11th Cir. 2007) (quotation

and citation omitted). We review the record evidence in the light most favorable to

the BIA’s decision. Forgue v. U.S Att’y Gen., 401 F.3d 1282, 1286 (11th Cir.

2005). Moreover, we may not overturn the BIA’s findings of fact “unless the

record compels it.” Id. at 1287 (quotation and citation omitted).

      An alien is eligible for discretionary asylum relief if the alien is a refugee

within the meaning of 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A). A refugee is

defined as

      any person who is outside any country of such person's nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling

                                            16
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion[.]

8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the burden of proving that

he qualifies as a “refugee.” 8 C.F.R. § 208.13(a). In order to meet this burden,

“the applicant must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

of future persecution on account of a protected ground.” Mejia, 498 F.3d at 1256.

      “To establish asylum based on past persecution, the applicant must prove

(1) that she was persecuted, and (2) that the persecution was on account of a

protected ground.” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1232

(11th Cir. 2007) (quotation and citation omitted); 8 C.F.R. § 208.13(b)(1). An

applicant may establish asylum based on a well-founded fear of future persecution

by demonstrating (1) past persecution that creates a rebuttable presumption of a

well-founded fear of future persecution based on a protected ground, (2) a

reasonable possibility of personal persecution based on a protected ground, or (3) a

pattern or practice in the subject country of persecuting a group of similarly

situated people, to which the petitioner belonged, on account of a protected ground.

8 C.F.R § 208.13(b)(1), (b)(2)(I) and (iii). In establishing a reasonable fear based

on any of the above showings, the alien must demonstrate that his fear “is

subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

                                          17
“The subjective component is generally satisfied by the applicant’s credible

testimony that he or she genuinely fears persecution.” De Santamaria v. U.S. Att’y

Gen., 525 F.3d 999, 1007 (11th Cir. 2008) (quotation omitted). “The objective

prong can be fulfilled by establishing that the applicant “has a good reason to fear

future persecution.” Id. (quotation and citation omitted).

       An alien seeking withholding of removal must show “that it is more likely

than not that she will be persecuted or tortured upon being returned to her

country.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11 Cir. 2005) (per

curiam). This standard is more stringent than the standard for asylum. Id. An

alien who fails to establish eligibility for asylum generally cannot satisfy the higher

burden for withholding of removal. Id. at 1232-33.

      Neither the INA nor the regulations define “persecution,” but we recognize

that “persecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation, and that mere harassment does not

amount to persecution.” Id. at 1231 (quotations, alteration, and citation omitted).

Moreover, “[n]ot all exceptional treatment is persecution.” Gonzalez v. Reno,

212 F.3d 1338, 1355 (11th Cir. 2000). For applicants seeking derivative asylum

status, “the principal applicant must first establish entitlement to asylum in his own

right[.]” In re A-K-, 24 I.&N. Dec. 275, 279 (BIA 2007).




                                          18
        Suharti’s persecution claim was based on six incidents, three of which

involved her: (1) at age fifteen, she as accosted by two native-Indonesian men and

told to return to China; (2) in July 2001, she was pushed to the ground during an

attempted robbery, inducing the premature birth of her son, and (3) in December

2001, her mother was robbed. The other three incidents only involved Suryadi and

occurred in 1998 before his relationship with Suharti: (4) the robbery and burning

of Suryadi’s store, and attack on Suryadi by a man yelling “kill all the Chinese;”

(5) the burning of his church; and (6) the attack on his home and killing of his dog.

      Although the IJ discounted the 1998 looting incident because it did not

involve Suharti, and did not discuss the incidents involving the burning of

Suryardi’s church or the attacks on his house or dog, or the killing of his dog, these

events do not establish that she suffered persecution. See In re A-K-, 24 I.&N.

Dec. at 278-79 (claims of persecution based on harm to family members absent a

pattern of persecution tied to the applicant personally). Neither the 2001 robbery

of her mother nor the attempted robbery which resulted in her son’s premature

birth establish past persecution because there is no evidence of a nexus between

these acts and a protected ground. See Sanchez Jimenez, 492 F.3d at 1232

(applicant must show motivation based on a protected ground). The incident in

which she was accosted as a teenager does not arise to the level of persecution

because, although offensive and extreme, it was an isolated mistreatment. See


                                          19
Gonzalez, 212 F.3d 1355 (not all offensive or exceptional treatment is

persecution). The evidence also does not compel the conclusion that Suharti

established a well-founded fear of future persecution. Suharti and Suryadi traveled

between Taiwan and Indonesia and voluntarily remained in Indonesia before

traveling to the United States. Suharti’s mother, a Chinese Christian, continues to

reside in Surabaya and to operate Suryadi’s store without incident. The IJ’s

decision to deny Suharti’s application for asylum and withholding of removal,

affirmed by the BIA, is supported by substantial evidence and the evidence does

not compel an alternate conclusion. Substantial evidence supports the conclusion

that she neither suffered past persecution nor has a reasonable fear of future

persecution. Accordingly, we deny Suharti’s petition with respect to her asylum

and withholding of removal claims.




                                III. CONCLUSION

      Because substantial evidence supports the IJ’s denial of Suharti’s application

for asylum and withholding of removal and does not compel an alternate

conclusion, we deny Suharti’s petition.

      PETITION DENIED.


                                          20
21